Case 1:21-cr-00031-DSC Document 2 Filed 08/17/21 Page 1 of 6

UNITED STATES OF AMERICA

Vv.

DALE A. SMITH

IN THE UNITED STATES DISTRICT COURT

)

5 Criminal No. u-3| Erie Ei ip :
) Mo bn Eee
)

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

. AUG 17 202K

CLERK U.S DISTRICT COURT

INDICTMENT MEMORANDUM WEST, DIST. OF PENNSYLVANIA

AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Paul S.

Sellers, Assistant United States Attorney for said District, and submits this Indictment

Memorandum to the Court:

I. THE INDICTMENT

A federal grand jury returned a five-count Indictment against the above-named

defendant for alleged violations of federal law:

COUNT

1

OFFENSE/DATE

Conspiracy to commit
offenses against the
United States |
Beginning on an unknown
date, but not later than
September 1, 2018 and
continuing through on

or about January 15, 2020

Receipt, acquisition, or purchase
of plants, with a fair market value
in excess of $350, in violation of
the law or regulation of any State.
On or about

September 1, 2019

TITLE/SECTION

18 U.S.C. § 371.

16 U.S.C. §§ 3372(a)(2)(B) and
3373(d)(1)(B)
Case 1:21-cr-00031-DSC Document 2 Filed 08/17/21 Page 2 of 6

\

COUNT OFFENSE/DATE TITLE/SECTION

3 Receipt, acquisition, or purchase 16 U.S.C. §§ 3372(a)(2)(B) and
of plants in violation of the law 3373(d)(2)
or regulation of any State.
On or about

September 2, 2019

4. Submission ofa false record ~- 16 U.S.C. §§ 3372(d)(2) and
for plants, with a fair market 3373(d)(3)(A)Gi)
value in excess of $350, intended
to be transported in interstate
commerce.

On or about
October 14, 2019

5 Submission of a false record 16 U.S.C. §§ 3372(d)(2) and
for plants, with a fair market 3373(d)(3)(A)@i)
value in-excess of $350, intended
to be transported in interstate
commerce.

On or about
January 15, 2020

Il. ELEMENTS OF THE OFFENSES

A. As to Count 1:

In order for the crime of conspiracy to commit offenses against the United States,
in violation of 18 U.S.C. § 371, to be established, the government must prove all of the following
essential elements beyond a reasonable doubt:

1. That two or more persons agreed to commit offenses against the

United States, as charged in the Indictment.
2. That DALE A. SMITH was a party to or member of that agreement.
3, That DALE A. SMITH joined the agreement or conspiracy knowing

/ r
of its objectives to commit offenses against the United States and intending to join together with

at least one other alleged conspirator to achieve those objectives; that is, that DALE A. SMITH
Case 1:21-cr-00031-DSC Document 2 Filed 08/17/21 Page 3 of 6

and at least one other alleged conspirator shared a unity of purpose and the intent to achieve
objectives, to commit offenses against the United States.

4. That at some time during the existence of the agreement or
conspiracy, at least one of its members performed an overt act in order to further the objectives of
the agreement.

Third Circuit Model Criminal Jury Instruction 6.18.371A.

B. As to Count 2: .

In order for the crime of receipt, acquisition, or purchase of plants, with a fair
market value in excess of $350, in violation of any law or regulation of a State, in violation of 16°
U.S.C. §§ 3372(a)(2)(B) and 3373(d)(1)(B), to be established, the government must prove all of
the following essential elements beyond a reasonable doubt:

1. The defendant knowingly imported, exported, transported, sold,
received, acquired, or purchased the plants in interstate or foreign commerce.

2. __‘ The plants were taken, possessed, transported, or sold in violation
of any law or regulation of any State, or any foreign law, that protects plants.

3. The defendant knew that the plants were possessed, transported, or
sold in violation of, or in a manner unlawful under a State law or regulation.

4, The market value of the plants sold was in excess of $350.

Cc. As to Count 3:

In order for the crime of receipt, acquisition, or purchase of plants in violation of
the law or regulation of any State, in violation of 16 U.S.C. §§ 3372(a)(2)(B) and 3373(d)(2), to

be established, the government must prove all of the following essential elements beyond a

reasonable doubt:
Case 1:21-cr-00031-DSC Document 2 Filed 08/17/21 Page 4 of 6

1. The defendant knowingly imported, exported, transported, sold,
received, acquired, or purchased the plants in interstate or foreign commerce. |
2. The plants were taken, possessed, transported, or sold in violation
of any law or regulation of any State, or any foreign law, that protects plants.
3, The defendant reasonably should have known in the exercise of due
‘ care that the plants were possessed, transported, or sold in violation of, or in a manner unlawful
under a State law or regulation.
D. As to Counts 4 & 5:
In order for the crime of submission of a false record for plants, with a fair market
value in excess of $350, intended to be transported in interstate commerce, in violation of 16
U'S.C. §§ 3372(d)(2) and 3373(d)(3)(A)(ii), to be established, the government must prove all of
the following essential elements beyond a reasonable doubt:
| 1. The defendant knowingly made or submitted any false record,
account, or label for, or any false identification of, any fish, wildlife, or plant which has been, or
is intended to be imported, exported, transported, sold, purchased, or received from any foreign
country, or;

2. The defendant knowingly made or submitted any false record,
account, or label for, or any false identification of, any fish, wildlife, or plant which has been, or~
is intended to be transported in interstate or foreign commerce.

3. The defendant sold or purchased, offer of sale or purchase, or
commission of an act with intent to sell or purchase fish or wildlife or plants.

4, The market value of the plants was greater than $350.

f
Case 1:21-cr-00031-DSC Document 2 Filed 08/17/21 Page 5 of 6

I. PENALTIES
A. As to Count 1: Conspiracy to commit offenses against the United States

(18 U.S.C. § 371):
1. Imprisonment of not more than five (5) years (18 U.S.C. § 371).
2. A fine not more than the greater of:
(1) $250,000 (18 U.S.C. § 3571(b)(3))
. a
(2) an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than

the defendant, unless the imposition of this alternative fine would unduly complicate or prolong
/

the sentencing process (18 U.S.C. § 3571(d)).

3. A term of supervised release of not more than three (3) years (18
U.S.C. § 3583).
Q
4. Any or all of the above. |
B. As to Count 2: Receipt, acquisition, or purchase of plants, with a fair

market value in excess of $350, in violation of the law or regulation of any State (16 U.S.C.
§§ 3372(a)(2)(B) and 3373(d)(1)(B)):

1. Imprisonment of not more than five (5) years.

2. A fine of not more than $20,000.

3. A term of supervised release of not more than three (3) years.

4. Any of the above.

C. As to Count 3: Receipt, acquisition, or purchase of plants in violation |

of the law or regulation of any State (16 U.S.C. §§ 3372(a)(2)(B) and 3373(d)(2)):

1. Imprisonment of not more than one (1) year.

5
Case 1:21-cr-00031-DSC Document 2 Filed 08/17/21 Page 6 of 6

I

2. A fine of not more than $10,000.

3. A term of supervised release of not more than one (1) year. ,
4. Any of the above. ,

D. As to Counts 4 & 5: Submission of a false record for plants, with a fair
market value in excess of $350, intended to be transported in interstate commerce (16 U.S.C...

§§ 3372(d)(2) and 3373(d)(3)(A)(ii)):
1. -Imprisonment of not more than five (5) years.
2. | A fine of not more than $20,000.
3. A term of supervised release of not more than three (3) years.
4. Any of the above. |
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Not application in this case.
. VI. FORFEITURE

Not applicable in this case.

t Respectfully submitted,

STEPHEN R. KAUFMAN
Acting United States Attorney «

rel Lo

PAUL S. SELLERS |
Assistant U.S. Attorney
PA ID No. 316175
